PER CURIAM.
Alberto Ramirez appeals from a sentence entered upon a judgment of conviction for burglary. For the following reasons, we reverse the sentence and remand for resen-tencing within the sentencing guidelines.
When sentencing Ramirez, the trial court failed to enter written reasons for its departure from the sentencing guidelines. Failure to enter written reasons for departure requires reversal of the sentence and a remand for resentencing. Branam v. State, 554 So.2d 512 (Fla.1990). “[W]hen an appellate court reverses a departure sentence because there were no written reasons, the court must remand for sentencing with no possibility of departure from the guidelines.” Pope v. State, 561 So.2d 554 (Fla.1990).
*10Because Pope gives neither this court nor the trial court any alternative, we remand with directions to resentence Ramirez within the sentencing guidelines.
Reversed and remanded with directions.